Mr. Justice Dean
(dissenting).
I dissent from the judgment in these cases. Whether a party be an accommodation indorser, in the sense that will bar a recovery against him by the holder of the paper, depends on the facts and -not on a definition, which last ought not to be invoked to relieve against a manifest liability from circumstances’attending the delivery of the paper. An indorsement made without a money consideration, and at the request of the party to whom the paper is delivered, does not in all cases or in nearly all, determine the nonliability of the indorser to the holder. A large- amount of the paper daily discounted by banks has upon it the names of third parties who have no pecuniary interest in the transactions or the paper given in settlement of them; the . names are put upon the paper often at the request of the banks; they will not discount without the third names; they part with their money on the faith of the indorsements. Who doubts the liability, of such, indorsers to the baiik ?. - They accommodate, not.'the'bankhówever, but the drawer of the paper; yet the' *553definition here cited if invoked in its letter against the bank would defeat a recovery against the assumed accommodation indorser.
Here the plaintiff sold and delivered coal to the company, of which Addicks was president; when payment was demanded Addicks delivered to Peale two notes aggregating $3,500 — in payment drawn by the company and signed by him, as president ; Peale requested Addicks to indorse them individually that he might have them discounted; Addicks did so; he now defends as accommodation indorser. His affidavit of defense sets up, on these facts, his opinion, that he was an accommodation indorser for Peale; an opinion obviously formed since the insolvency of his company, but the facts stated warrant nothing but the opposite opinion or inference. Peale was entitled to payment for his coal; the company’s note was useless to him as payment, therefore he requested the individual indorsement of the president. True, that was an accommodation to Peale in the same sense that it would have been if Addicks had paid him in money the bill out of his own pocket. But the real accommodation was to the company which owed the money and which thereby was relieved from the demand of the creditor. If Addicks pays, the company is answerable to him for the amount.
If, the affidavits had set out that at the time of the indorsement there was an agreement between Peale and Addicks that the latter as between him and Peale was not to be held liable, the case would have been one for a jury; as the record, stands they are. in my opinion wholly insufficient and the judgments ought to be affirmed.